—In an action to recover damages for legal malpractice, the defendants George P. Esernio and Shaw, Licitra, Esernio & Schwartz appeal from an order of the Supreme Court, Nassau County (Cozzens, J.), dated January 7, 2000, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
After the appellants made out a prima facie case for sum*628mary judgment, the plaintiff failed to produce evidence sufficient to create a triable issue of fact as to the existence of an attorney-client relationship (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.